Hemingway, J. Both parties claim the land in controversy under transfer from Mary R. Spear. The deed to the plaintiffs was prior in date, but was not recorded until after the transfer to the defendant, his entry upon the land, and the institution of this suit. The court found that the defendant purchased the land for a valuable consideration, without notice of the prior transfers from Mrs. Spear, believing in good faith that she owned the. land. There is nothing in the abstract or brief of plaintiff challenging this finding of fact, and we accept it as correct. Upon it, the judgment for the defendant was proper. Affirm.